COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


CLAIRE M. GESALMAN
                                                                MEMORANDUM OPINION*
v.     Record No. 1408-05-4                                          PER CURIAM
                                                                   OCTOBER 11, 2005
VIRGINIA BIRTH-RELATED NEUROLOGICAL
 INJURY COMPENSATION PROGRAM


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Claire M. Gesalman, pro se, on brief).

                 (Judith Williams Jagdmann, Attorney General; Francis “Frank” S.
                 Ferguson, Deputy Attorney General; Jill M. Ryan, Assistant
                 Attorney General, on brief), for appellee.


       Claire M. Gesalman, mother of Daniel Martin Gesalman (“infant complainant”), appeals

a decision of the Workers’ Compensation Commission finding that a recruitment fee paid to an

employment agency to find a caregiver for the infant complainant does not qualify as an actual

medically necessary and reasonable expense under Code § 38.2-5009(A)(1). We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Gesalman v.

Virginia Birth-Related Neurological Injury Compensation Program, VWC File No. B-97-5 (May

12, 2005). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.